NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued February 6, 2007
                            Decided December 26, 2007

                                      Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


Nos. 04-1594 & 04-1999

UNITED STATES OF AMERICA,                      Appeals from the United States
              Plaintiff-Appellee,              District Court for the Northern
                                               District of Illinois, Eastern Division.
      v.
                                               No. 02 CR 895
DARRYL L. WILSON and SAMMY
ARMSTEAD,                                      Rebecca R. Pallmeyer,
           Defendants-Appellants.              Judge.


                                    ORDER

       On March 16, 2007, we ordered a limited remand of Darryl Wilson’s and
Sammy Armstead’s cases under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005). See 481 F.3d 475. The district court has indicated that it would be inclined
to resentence Wilson now that it knows the Sentencing Guidelines are advisory
rather than mandatory. We therefore VACATE Wilson’s sentence and REMAND
for a new sentencing hearing. As to Armstead, we will await word from the district
court whether it would be similarly inclined to resentence him.